Appeal from a judgment of the Supreme Court (Demarest, J.), entered November 12, 1997 in Franklin County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as moot.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging respondents’ determination finding him guilty of violating various prison disciplinary rules. Respondents moved to dismiss the petition as moot inasmuch as the determination at issue had been administratively reversed and all references thereto were expunged from petitioner’s records. *919Supreme Court granted respondents’ motion and this appeal ensued. Because petitioner received all the relief to which he was entitled, we find no error in Supreme Court dismissing the petition as moot (see, Matter of Cliff v Senkowski, 227 AD2d 752, lv denied 88 NY2d 810). Furthermore, petitioner’s contention that he should be transferred to another correctional facility is unpersuasive inasmuch as inmates do not have the right to select their place of incarceration (see, Matter of Martin v Coughlin, 207 AD2d 932).
Cardona, P. J., Mikoll, White, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.